Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment filed on 5/23/22.
Claims 1, 5, 6, 16, 20 and 21 have been amended.
Claims 4 and 19 have been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/22 was filed after the mailing date of the present application on 4/29/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 5/23/22, with respect to claims 1-3, 5-18, and 20-29 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-18, and 20-29 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-18, and 20-29 are allowed.  Claims 1 and 16 are independent claims.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose an apparatus comprising, in combination with other cited limitations, an isolation transistor coupled between the power supply and the power supply node, the isolation transistor configured to be turned off to isolate the power supply node from the power supply during a write operation; a bitline configured to provide write data to the one memory cell in the write operation; and a discharge circuit configured to selectively discharge couple the power supply node to the bitline, based on when the write data is in a first state as recited in claim 1.
Claims 2-3, 5-15 are therefore allowed because of their dependency on claim 1.
The prior art of record fails to disclose a method to write into a memory cell with a write assist scheme, comprising in combination with other cited limitations, isolating, by an isolation transistor coupled between the power supply and the power supply node, the power supply node from the power supply by turning off the isolation transistor during a write operation; providing write data to the one memory cell via a bitline in the write operation; and discharging, selectively based on the write data, the power supply node to the bitline when the write data is in a first state as recited in claim 16.
Claims 17-18, and 20-29 are therefore allowed because of their dependency on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/TUAN T NGUYEN/               Primary Examiner, Art Unit 2824